 

Exhibit 10.2

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

This AGREEMENT FOR SALE AND PURCHASE OF PROPERTY (this “Agreement”) is made and
entered into as of this 31st day of March, 2010, by and between DAKOTA HILL
PROPERTIES, A TEXAS LIMITED PARTNERSHIP (the “Seller”), and KBS REALTY ADVISORS,
LLC, a Delaware limited liability company (the “Buyer”). The current address of
each party is set forth in Section 16 below.

In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

Section 1.        Definitions.    For purposes of this Agreement, each of the
following terms, when used herein with an initial capital letter, shall have the
meaning ascribed to it as follows:

 

  (a) Building.  The buildings located on the Land.

 

  (b) Buyer’s Broker.  None; Buyer is not represented by a broker in this
transaction.

 

  (c) Closing.  The closing and consummation of the purchase and the sale of the
Property pursuant hereto.

 

  (d) Closing Agent.  Stewart Title of Colorado, Inc., 50 South Steele Street,
Suite 600, Denver, CO 80209, Attn: Carma Weymouth & Brianna Hern, which shall
also act as escrow agent pursuant to the terms and conditions of this Agreement.

 

  (e) Closing Date.  The date on which the Closing occurs as provided in
Section 10 hereof.

 

  (f) Code.  The Internal Revenue Code of 1986, as amended.

 

  (g) Contract Date.  The date upon which this Agreement shall be deemed
effective, which shall be the date first above written.

 

  (h) Debt.  The debt of Seller to Lender relating to the Property. The Debt was
originally incurred on February 1, 2010. The original principal balance of the
Debt was $23,475,000.00. The scheduled maturity date of the Debt is February 1,
2017. The documents evidencing the Debt (collectively, the “Loan Documents”)
will be delivered to Buyer pursuant to Section 6.1 below.

 

  (i) Deed.  The statutory warranty deed to be executed by Seller, in form
reasonably approved by Buyer, Seller, and the Title Company.

 

  (j) Due Diligence Documents.  The documents and information set forth on
Exhibit 2, to be provided to Buyer by Seller pursuant to Section 6.1 below.

 

  (k)

Environmental Laws.  Any applicable statute, code, enactment, ordinance, rule,
regulation, permit, consent, approval, authorization, license, judgment, order,
writ, common law rule (including, but not limited to, the common law respecting
nuisance and tortious liability), decree, injunction, or other requirement
having



--------------------------------------------------------------------------------

 

the force and effect of law, whether local, state, territorial or national, at
any time in force or effect relating to: (i) emissions, discharges, spills,
releases or threatened releases of Hazardous Substances into ambient air,
surface water, ground water, watercourses, publicly or privately owned treatment
works, drains, sewer systems, wetlands, septic systems or onto land; (ii) the
use, treatment, storage, disposal, handling, manufacturing, transportation or
shipment of Hazardous Substances; (iii) the regulation of storage tanks or
sewage disposal systems; or (iv) otherwise relating to pollution or the
protection of human health or the environment.

 

  (l) Hazardous Substances.  All substances, wastes, pollutants, contaminants
and materials regulated, or defined or designated as hazardous, extremely or
imminently hazardous, dangerous, or toxic, under the following federal statutes
and their state counterparts, including any implementing regulations: the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act,
7 U.S.C. §§ 136 et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Hazardous Materials Transportation Act, 42 U.S.C. §§ 1801 et seq.; or any other
federal, state, or municipal statute, law or ordinance regulating or otherwise
dealing with or affecting materials deemed dangerous or hazardous to human
health or the environment; with petroleum and petroleum products including crude
oil and any fractions thereof; with asbestos; and with natural gas, synthetic
gas, and any mixtures thereof.

 

  (m) Improvements.  The Building and any other structures, sidewalks, drives,
parking lots, landscaping and improvements located upon the Land, including all
systems, facilities, fixtures, machinery, equipment and conduits to provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer, and water thereto (including
all replacements or additions thereto between the Contract Date and the Closing
Date).

 

  (n) Intangible Property.  Seller’s assignable interest, if any, to: all
copyright, trademark, trade secret and other intellectual property rights
whatsoever in the software and content (including, without limitation, the text,
graphics, artwork, photographs, Project floor plans, and virtual tours) of the
website currently located at www.dakotahillapts.com (the “Property Website”),
all versions and configurations of all object code and source code associated
with the Property Website, any and all domain names related to the Property, and
all intellectual property license agreements related thereto, as well as any
third party development, integration, maintenance, hosting and support services
agreements related to the Property Website (which shall be included in “Service
Contracts” as hereinafter defined); trademarks, copyrights and/or licenses
associated with the Property; claims relating to warranties, claims relating to
construction, maintenance, design or installation of the Improvements; plans,
specifications, drawings, warranties, permits, and licenses relating solely to
the Property; and the right to use the tradename “Dakota Hill Apartments.”

 

  (o)

Land.  The tract or parcel of land described in Exhibit 1, and all privileges,
rights, easements, hereditaments, rights of way, oil rights, gas rights,
riparian and



--------------------------------------------------------------------------------

 

water rights, mineral rights, airspace rights, development rights and
appurtenances thereto belonging.

 

  (p) Leases.  All leases and other agreements granting third parties rights of
possession or occupancy of the Property or any part thereof.

 

  (q) Lender.  CBRE Capital Markets, Inc., a Texas corporation, the lending
institution to which the Debt is currently owed.

 

  (r) Operating Expenses.  Utility charges (including without limitation water,
electricity, sewer, gas, and telephone), Taxes, special assessments, operation
expenses, maintenance expenses, fees paid or payable under any licenses and
permits in respect to the Property, and any other recurring costs or expenses
relating or pertaining to the Property.

 

  (s) Personal Property.  The personal property located at the Property,
together with all replacements or additions thereto between the Contract Date
and the Closing Date, including but not limited to, those items listed on
Exhibit 1(s) attached hereto.

 

  (t) Property.  All of Seller’s right, title and interest in, to and under the
following: (i) the Land; (ii) the Improvements; (iii) the Leases; (iv) the
Personal Property and (v) the Intangible Property.

 

  (u) Prorate.  The division of income and expenses of the Property between
Seller and Buyer based on their respective periods of ownership during 2010 and
as of 12:01 a.m. on the Closing Date.

 

  (v) Rent.  All (i) rent payable by Tenants pursuant to the Leases,
(ii) garage, parking and storage revenue, and (iii) other income generated by or
otherwise derived from the Property.

 

  (w) Security Deposits.  Any and all security deposits under the Leases,
including any accrued interest as required by contract or applicable law, that
have not been properly applied pursuant to the Leases and applicable law toward
Tenant defaults as of Closing.

 

  (x) Seller’s Broker.  CB Richard Ellis, Inc., a Delaware corporation, who is
representing Seller in this transaction. Buyer acknowledges that Seller’s Broker
is an affiliate of Lender.

 

  (y) Service Contracts.  All of the service contracts that relate or pertain to
the Property, or the operation or maintenance thereof, including without
limitation those listed on Exhibit 1(y) attached hereto.

 

  (z) Taxes.  All general real estate (including special assessments), ad
valorem, sales, and personal property taxes assessed against the Property.

 

  (aa) Tenants.  The tenants under the Leases.



--------------------------------------------------------------------------------

 

  (bb) Title Commitment.    A commitment for a Texas form T-1 Owner’s Title
Insurance Policy for the Property, issued by the Title Company in the full
amount of the Consideration, agreeing to insure title to the Property on or
after the Contract Date, showing Seller as owner of the Property, and indicating
the conditions upon which the Title Company will issue full extended coverage
over all general title exceptions contained in such policies, and including such
endorsements as Buyer may require.

 

  (cc) Title Company.    Stewart Title Guaranty Company, 50 South Steele Street,
Suite 600, Denver, CO 80209, Attn: Brianna Hern. The parties agree that the
Title Company shall issue the Title Commitment and the Title Policy.

Section 2.        Agreement to Sell and to Purchase.  Subject to and in
accordance with the terms, conditions and provisions hereof, Seller agrees to
sell the Property to Buyer, and Buyer agrees to purchase the Property from
Seller.

Section 3.        Earnest Money.  Within 2 business days after the Contract
Date, Buyer will deposit with the Closing Agent the cash sum of $500,000.00 (as
such amount may be increased pursuant to Section 10.1 below, and including any
accrued interest, the “Earnest Money”). The Earnest Money shall be held by the
Closing Agent until disbursed as set forth in this Agreement. Buyer shall
execute and deliver any appropriate W-9 forms requested by the Closing Agent. If
Buyer acquires the Property, the Earnest Money shall be paid to Seller and
applied as a credit against the Consideration. If all of the conditions
precedent set forth in this Agreement are not met or resolved to the
satisfaction of Buyer, or Buyer terminates this Agreement as expressly permitted
pursuant to the provisions hereof, the Earnest Money shall be returned by the
Closing Agent to Buyer without further instruction from Seller. If all of the
conditions precedent set forth in this Agreement have been satisfied or waived
by Buyer, and Buyer is obligated to purchase the Property pursuant to the terms
of this Agreement and thereafter Buyer defaults on its obligation to acquire the
Property pursuant to the terms of this Agreement and Seller is not otherwise in
material default, then the Earnest Money shall be delivered to Seller and shall
be retained by Seller as liquidated damages. If there is a dispute between Buyer
and Seller as to the distribution of the Earnest Money, or if for any other
reason the Closing Agent in good faith elects not to make any such disbursement,
the Closing Agent shall continue to hold the Earnest Money until otherwise
directed by written instructions executed both by Seller and Buyer, or by a
final judgment of a court of competent jurisdiction. Upon request, Buyer and
Seller shall execute Closing Agent’s standard earnest money escrow agreement in
form reasonably acceptable to Buyer and Seller; provided, however, that if there
is any conflict or inconsistency between such escrow agreement and this
Agreement, then this Agreement shall control. Notwithstanding anything stated to
the contrary in this Agreement, the only circumstance under which Seller shall
be entitled to receive the Deposit if Closing fails to occur is if Buyer fails
to purchase the Property when it is obligated to do so under this Agreement. In
addition, notwithstanding anything to the contrary contained herein, $100.00 of
the Earnest Money is earned by Seller in consideration of the rights granted to
Buyer under Section 6 hereof and shall be in all events non-refundable to Buyer.

Section 4.        Consideration and Prorations.

4.1        Consideration.  The “Consideration” shall be the sum of
$36,100,000.00, subject to the prorations and allocations provided for herein,
which shall be added or subtracted as the case may be. The principal balance of
the Debt, to the extent assumed by Buyer pursuant to Section 4.4 below, shall be
a credit toward the Consideration. The balance of the



--------------------------------------------------------------------------------

Consideration shall be paid by Buyer to Seller at Closing through escrow by wire
transfer of immediately available funds.

 

  4.2 Prorations.

 

  (a) General. Seller and Buyer shall make the prorations set forth in this
section, as a credit or debit to the Consideration. For purposes of calculating
prorations, Buyer shall be deemed to be in title to the Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, for
the entire day upon which the Closing occurs. All prorations shall be made on
the basis of the actual number of days of the year and month that shall have
elapsed prior to the Closing Date.

 

  (b) Rent. The parties shall Prorate all Rent other than Delinquent Rent (which
is defined and covered in Section 4.2(e) below). At Closing, to the extent
actually received by Seller prior to Closing, Seller shall pay to Buyer any and
all prepaid Rent relating or pertaining to the Property. If Seller receives
payment for Rent after Closing, Seller shall immediately pay to Buyer the
portion of such payment which relates to the period on and after the Closing
Date, and any portion of such payment which relates to the period prior to
Closing which was credited to Seller at Closing.

 

  (c) Taxes. The parties shall Prorate all Taxes payable for 2010, on a calendar
year basis, utilizing the actual final tax bills for the Property for 2009. Said
taxes payable for 2010 shall not be subject to adjustment or re-proration.
Seller shall pay all Taxes for years prior to 2010, and shall upon request
furnish evidence of such payment to Buyer and the Title Company. If after
Closing either party receives a refund of any Taxes that were prorated pursuant
to this Agreement, then the parties shall equitably share the refund. Regarding
special assessments, it is the intent of the parties to Prorate any installments
of special assessments that are payable in 2010, and that Buyer shall be solely
responsible for all remaining future installments of any such special
assessments.

 

  (d) Operating Expenses and Service Contracts. Except for Taxes, which are
covered by Section 4.2(c) above, the parties shall Prorate all Operating
Expenses. To the extent not already prorated as Operating Expenses, the parties
shall also Prorate amounts paid or payable under the Surviving Service
Contracts. The prorations under this subsection shall be based on actual
invoices if reasonably possible. If actual invoices are not available in advance
of Closing, then the prorations shall be calculated based on Seller’s and
Buyer’s good faith estimates thereof.

 

  (e)

Delinquent Rent. For purposes of this Section 4.2, “Delinquent Rent” shall mean
any Rent that, under the terms of the applicable Lease, was past due as of the
Closing Date, and which has not been received in good funds by Seller on or
prior to the Closing Date. Delinquent Rent shall not be accrued or prorated at
Closing. Any Delinquent Rent that is received by Buyer within 90 days after the
Closing Date shall be paid to Seller; provided, however, that all Rent collected
after the Closing Date shall be applied first to payment of all Rent due Buyer
from the applicable Tenant and second to all Delinquent Rent due to Seller. For
90 days following Closing, Buyer shall use good faith commercially reasonable



--------------------------------------------------------------------------------

 

efforts to collect any Delinquent Rent, provided that Buyer shall not be
required to commence any legal proceedings or to terminate any Lease in
connection with such efforts. If Buyer commences any action or proceeding
against any Tenant and as a result thereof collects any Delinquent Rent which
Buyer is required to remit to Seller, Buyer shall be entitled to deduct and
retain a portion of the amount collected which is equal to the reasonable third
party expenses incurred by Buyer in connection with the collection of any such
Delinquent Rent. Buyer shall not waive any Delinquent Rent or modify or amend
any Lease so as to reduce the Delinquent Rent owed by the Tenant for any period
in which Seller is entitled to receive such Delinquent Rent, without first
obtaining Seller’s written consent (which consent shall not be unreasonably
withheld or conditioned).

 

  (f) Proration Statement.  As soon as reasonably possible prior to Closing,
Seller and Buyer shall work together in good faith to prepare a joint statement
of the prorations required by this Section (“Proration Statement”), and shall
deliver the Proration Statement to the Closing Agent for use in preparing the
final settlement statement.

 

  (g) Post-Closing Reconciliation.  As soon as reasonably possible after
Closing, but in no event more than 60 days after Closing, the parties shall work
in good faith to complete a reconciliation (“Reconciliation”) of all prorations
other than Taxes. If there is an error on the Proration Statement used at
Closing or, if after the actual figures are available as to any items that were
estimated on the Proration Statement, then the proration or apportionment shall
be adjusted based on the actual figures. Either party owing the other party a
sum of money based on the Reconciliation shall pay said sum to the other party
within 5 business days of the completion of the Reconciliation.

4.3        Security Deposits.  The Security Deposits and any interest due
thereon pursuant to the Leases shall be credited to the Consideration at
Closing. Buyer shall assume responsibility for such assigned Security Deposits
and shall indemnify, defend and hold Seller harmless from any loss or damage
that Seller suffers due to a claim by Tenant for any such Security Deposits, to
the extent that the Security Deposits in dispute were actually credited by
Seller to Buyer.

4.4        Debt Assumption.  Provided Lender has consented to Buyer’s assumption
of the Debt on terms acceptable to Buyer in its sole and absolute discretion
(the “Lender’s Consent”), Buyer shall assume the Debt and shall take title to
the Property at Closing subject to the Debt. Seller shall pay all accrued
interest on the Debt through the day of Closing. Buyer shall pay all costs and
expenses associated with the loan assumption, including without limitation all
application fees, review fees, lender legal fees, and any applicable assumption
fees or prepayment penalties. Buyer shall coordinate the loan assumption
application. Seller shall provide all reasonable non-monetary cooperation
necessary to facilitate the completion, submission, and approval of Buyer’s
assumption of the Debt. Seller shall not be obligated to close this transaction
unless Lender releases Seller (and all guarantors and indemnitors, if any) from
any and all further liability on the Debt on terms acceptable to Seller in its
sole but reasonable discretion. In the event Lender’s Consent is not received on
or before the Closing Deadline (as defined in Section 10.1 below), then either
party may terminate this Agreement upon written notice to the other party, and
in such event the Earnest Money shall be returned to Buyer and the parties shall
have no further rights or obligations hereunder, except for those which
expressly survive termination of this Agreement. All escrows held by Lender in



--------------------------------------------------------------------------------

connection with the Debt (“Escrows”) shall be assigned by Seller to Buyer at
Closing, and the Consideration shall be increased by the then-current balance of
the assigned Escrows. Seller hereby represents that the Escrows include without
limitation an escrow for Taxes, a repair escrow, a replacement reserve escrow,
and an excess funds escrow. If this transaction closes, Seller shall request
that Lender provide an accounting of the Escrows as of the Closing.

Section 5.

5.1        Title Commitment.  As soon as reasonably possible after the Contract
Date, Seller shall coordinate the Title Company’s delivery to Buyer of the Title
Commitment, in the amount of the Consideration, showing the condition of title
to the Land and Improvements, and naming Buyer as the proposed insured, together
with legible copies of all recorded exceptions and covenants, conditions,
easements, and restrictions affecting the Property. The Title Commitment shall
contain the conditions upon which the Title Company will issue the title
insurance policy (the “Title Policy”) at Closing pursuant to the Title
Commitment and subject only to the exceptions approved (or deemed approved) by
Buyer pursuant to this Section 5.

5.2        New Survey.  Buyer shall deliver to Seller, as part of the Due
Diligence Documents, a copy of the most recent survey of the Property in
Seller’s possession (the “Existing Survey”). In the event Buyer commissions a
new survey of the Property (the “New Survey”), then Seller shall provide all
cooperation reasonably requested by Buyer regarding the preparation of the New
Survey. Buyer shall be responsible for all costs associated with the New Survey.
The New Survey shall be certified to Seller, Buyer and the Title Company, and
Seller shall receive a signed original of the New Survey at or prior to Closing.

5.3        Title Notice.  If the Title Commitment or Existing Survey discloses
matters that are not acceptable to Buyer (“Unpermitted Exceptions”), then Buyer
shall notify Seller in writing (the “Title Notice”) of Buyer’s objections within
10 days after Buyer has received both the Title Commitment and the Existing
Survey. In the event that Buyer notifies Seller of any objections within such
10-day period, then Seller shall notify Buyer in writing, within 10 days
following the date of receipt of Buyer’s notice of such objections, that either:
(a) the Unpermitted Exceptions will be, prior to Closing, removed from the
Commitment, insured over by the Title Company pursuant to an endorsement to the
Title Policy, or otherwise cured to Buyer’s reasonable satisfaction; or
(b) Seller declines to arrange to have the Unpermitted Exceptions removed,
insured over, or otherwise cured. If Seller fails to deliver such written notice
to Buyer within such 10-day period, then Seller shall be deemed to have declined
to arrange to have the Unpermitted Exceptions removed, insured over, or
otherwise cured. If Seller declines to arrange to remove, insure over, or
otherwise cure any of the Unpermitted Exceptions in a manner satisfactory to
Buyer in its sole and absolute discretion, then Buyer shall elect, through
written notice to Seller within 10 days after Buyer’s receipt of Seller’s
written or deemed declination, to: (a) terminate this Agreement and receive
refund of the Earnest Money; or (b) waive such objections and take title subject
to the Unpermitted Exceptions that Seller has declined to remove, insure over,
or otherwise cure. The Closing Date shall be adjusted, if necessary, to allow
for any elections allowed or required by this Section.



--------------------------------------------------------------------------------

 

5.4        Pre-Closing “Gap” Title Defects.  Buyer may, at or prior to Closing,
notify Seller in writing (the “Gap Notice”) of any objections to title raised by
the Title Company after Buyer’s receipt of the initial Title Commitment, or of
any material defect shown on the New Survey that was not disclosed on the
Existing Survey; provided that Buyer must notify the Seller of such objection to
title within 10 days of being made aware of the existence of such exception. If
Buyer sends a Gap Notice to the Seller, Buyer and the Seller shall have the same
rights and obligations with respect to such notice as apply to a Title Notice
under Section 5.3 hereof.

Section 6.        Buyer’s Inspection.

6.1        Document Inspection.  Buyer and Seller acknowledge that Buyer (by
itself or through such agents, consultants and others as Buyer shall designate)
may inspect, test and analyze the Property (provided that any inspections or
testing of the Land or Improvements shall be conducted in accordance with
Section 6.2 below). Seller will, within 10 business days after the Contract
Date, deliver to Buyer complete copies of the Due Diligence Documents.
Notwithstanding anything in this Agreement to the contrary, Buyer acknowledges
and understands that some of the materials delivered by Seller have been
prepared by parties other than Seller, or Seller’s current property manager
(“ConAm”). Seller makes no representation or warranty whatsoever, express or
implied, as to the completeness, content or accuracy of the delivered materials
that were not prepared by Seller or ConAm.

6.2        Physical Inspection.  Buyer and its consultants and agents shall have
the right, from time to time prior to the earlier of the Closing or termination
of this Agreement, to enter upon the Property to examine the same and the
condition thereof, and to conduct such investigations, inspections, tests and
studies as Buyer shall determine to be reasonably necessary. Buyer agrees to
conduct such activities during normal business hours to the extent practicable.
Buyer agrees to pay all costs of such investigations, inspections, tests and
studies and to indemnify and hold Seller harmless from and against any claims
for injury or death to persons or damage to property arising solely out of any
action of any person or firm entering the Property on Buyer’s behalf as
aforesaid and expressly excluding as may arise from pre-existing conditions or
Seller’s conduct, which indemnity shall survive the Closing and any termination
of this Agreement without the Closing having occurred. Prior to performing any
environmental investigation of the Property, Buyer shall notify Seller of the
name of the environmental consultant that will conduct the investigation. Buyer
shall not have the right to disturb the soil at the Property without Seller’s
prior written consent. In requesting any such consent, Buyer shall provide
Seller with a proposed written work plan describing the investigation, the name
of the contractor that will perform the investigation, evidence of insurance
coverage for the contractor, and a site plan showing where the soil will be
disturbed. Buyer shall provide Seller, at no cost to Seller, with a complete
copy of any environmental reports within 10 days following Buyer’s receipt of
same.

6.3        Inspection Period.    Buyer shall have until that date which is 45
days after the date on which Buyer receives the Due Diligence Certification from
Seller (the 45th day being the “Inspection Date”) in which to make such
investigations, inspections, tests and studies permitted herein with respect to
the Property, the Due Diligence Documents, and any other thing or matter
relating to the Property as Buyer reasonably deems appropriate, and, at the sole
discretion of Buyer, to deliver written notice to Seller that Buyer has approved
of its inspection of the Property (an “Approval Notice”) on or before such
Inspection Date. In the event Buyer fails to timely deliver the Approval Notice
or if Buyer delivers written notice to Seller on or prior to the Inspection Date
that Buyer will decline to purchase the Property, then this Agreement shall
terminate, the Earnest Money shall be returned to Buyer and the rights and
obligations of



--------------------------------------------------------------------------------

the parties pursuant to this Agreement shall terminate except as expressly
provided herein to survive termination. The 45-day inspection period shall not
commence until Buyer receives Seller’s written certification that Seller has
provided Buyer with all of the Due Diligence Documents in Seller’s possession or
control (the “Due Diligence Certification”). Seller’s Due Diligence
Certification shall include a list of all the Service Contracts provided to
Buyer as part of the Due Diligence Documents.

6.4        Surviving Service Contracts.  On or before the Inspection Date, Buyer
shall provide written notice to Seller identifying the Service Contracts that
Buyer wishes to have terminated at or before Closing. If Seller declines to
terminate any of the Service Contracts designated by Buyer for termination, then
Seller shall provide Buyer, within 5 business days of receiving Buyer’s notice,
with written notice of the Service Contracts that Seller declines to have
terminated. If Seller declines to terminate any of the Service Contracts, then
Buyer may elect, through written notice to Seller within 5 business days after
Buyer’s receipt of Seller’s notice, to terminate this Agreement and receive
refund of the Earnest Money. If Buyer does not elect to terminate this
Agreement, then Buyer shall be deemed to have elected to take title subject to
the Service Contracts that Seller declined to terminate. If this Agreement is
not terminated, Seller shall terminate any Service Contract not accepted by
Buyer, at Seller’s sole cost and expense, effective on or before the Closing
Date. The Service Contracts that are not to be terminated pursuant to this
Section shall be herein referred to as the “Surviving Service Contracts.” Seller
shall indemnify, defend and hold Buyer harmless from and against any and all
claims, actions, demands, liabilities, suits, causes of action, damages, costs
or expenses (including, without limitation, attorneys’ fees and disbursements)
arising under or relating to any Service Contract that was not provided to Buyer
prior to the Inspection Date. Seller’s obligations pursuant to this Section 6.4
shall survive the Closing.

6.5        Confidentiality.  Buyer agrees to maintain in confidence the
information contained in the Due Diligence Documents (the “Transaction
Information”). Buyer shall not disclose any portion of the Transaction
Information to any person or entity and shall maintain the Transaction
Information in the strictest confidence; provided, however, that Buyer may
disclose the Transaction Information: (a) to Buyer’s agents to the extent that
such agents reasonably need to know such Transaction Information in order to
assist, and perform services on behalf of, Buyer; (b) to the extent required by
any court or governmental authority; (c) to the extent required by any
applicable statute, law, or regulation; and (d) in connection with any
litigation that may arise between the parties in connection with the
transactions contemplated by this Agreement. Buyer agrees that the Transaction
Information shall be used solely for purposes of evaluating the acquisition and
potential ownership and operation of the Property. In the event this Agreement
is terminated for any reason whatsoever, Buyer shall promptly return to Seller
the Due Diligence Documents. The undertakings of Buyer pursuant to this Section
shall survive the termination of this Agreement, but shall terminate upon
Closing if this transaction closes.

Section 7.        Seller’s Representations, Warranties and Covenants.

7.1.        Seller’s Representations, Warranties and Covenants.  In addition to
any other representations, warranties and covenants provided by Seller to Buyer
elsewhere in this Agreement, Seller represents, warrants and covenants to Buyer
as of the Contract Date and the Closing Date:

7.1.1.  Leases.  The Leases made available to Buyer pursuant to Section 6.1
hereof are complete and accurate copies of all of the Leases currently in effect
with respect to



--------------------------------------------------------------------------------

the Property, and there are no material written or oral promises, understandings
or commitments with Tenants other than as set forth in such Leases as delivered
to Buyer.

7.1.2.  Service Contracts.  To Seller’s knowledge, the Service Contracts listed
on Exhibit 1(y) attached hereto are all of the Service Contracts currently in
effect with respect to the Property. The Service Contracts made available to
Buyer pursuant to Section 6.1 hereof are complete and accurate copies of all of
the Service Contracts currently in effect with respect to the Property.

7.1.3.  Authority.  Seller is formed pursuant to, and in good standing under,
the laws of the State of Texas. Seller is authorized to own and operate real
estate in the State of Texas. Seller is not subject to any proceeding in
bankruptcy or any proceeding for dissolution or liquidation. This Agreement and
all exhibits and documents to be delivered by Seller pursuant to this Agreement
have been duly executed and delivered by Seller and constitute the valid and
binding obligations of Seller, enforceable in accordance with their terms.
Seller has all necessary authority, has taken all action necessary to enter into
this Agreement and to consummate the transactions contemplated hereby, and to
perform its obligations hereunder. The execution, delivery, and performance of
this Agreement will not conflict with or constitute a breach or default under
(i) the organizational documents of the Seller; (ii) any material instrument,
contract, or other agreement to which Seller is a party which affects any of the
Property; or (iii) any statute or any regulation, order, judgment, or decree of
any court or governmental or regulatory body. The parties executing this
Agreement on behalf of Seller are duly authorized to so do, and, upon execution,
this Agreement will be duly executed by and binding upon Seller;

7.1.4.  Environmental Matters.  To Seller’s knowledge, Hazardous Substances have
not been used, generated, transported, treated, stored, released, discharged or
disposed of in, onto, under or from the Property in violation of any
Environmental Laws by Seller or by any Tenants.

7.1.5.  Non-Foreign Status.  Seller is not a “foreign person” as that term is
defined in the Code and the regulations promulgated pursuant thereto.

7.1.6.  Anti-Terrorism Laws.  Neither Seller, nor any of its affiliated
entities, is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law No. 107-56. Neither Seller nor,
to the knowledge of Seller, any of its affiliated entities, or their respective
brokers or agents acting or benefiting in any capacity in connection with the
purchase of the Property, is any of the following: (i) a Person or entity that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order; (ii) a Person or entity owned or controlled by, or acting for
or on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a Person or
entity with which Seller is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Laws; (iv) a Person or entity that commits,
threatens, or conspires to commit or supports “terrorism” as defined in the
Executive Order; or (v) a Person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list. Neither Seller nor, to the knowledge of Seller, any of its brokers or
other agents acting in any capacity in connection with the purchase of the
Property: (x) conducts



--------------------------------------------------------------------------------

any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Person as described above; (y) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order; or (z) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any of the Anti-Terrorism Laws.

7.1.7.  Governmental Matters.  Seller has not received written notice from any
governmental body having jurisdiction over the Property of: (a) any pending or
contemplated annexation or condemnation proceedings, or purchase in lieu of the
same, affecting or which may affect all or any part of the Property; (b) any
proposed or pending proceeding to change or redefine the zoning classification
of all or any part of the Property; (c) any uncured violation of any legal
requirement, restriction, condition, covenant or agreement affecting the
Property or the use, operation, maintenance or management of the Property;
(d) any uncured violations of laws, codes or ordinances affecting the Property;
or (e) any violation of the terms of any permit required for the operation of
the Property as presently operated.

7.1.8.  Litigation.  To Seller’s knowledge, there is no controversy,
investigation, complaint, protest, proceeding, suit, litigation or claim
relating to the Property or any part thereof, or relating to Seller, which might
adversely affect the Property or the transaction contemplated herein.

7.1.9.  No Bankruptcy.  Seller: (a) is not in receivership or dissolution;
(b) has not made any assignment for the benefit of creditors or admitted in
writing its inability to pay its debts as they mature; (c) has not been
adjudicated a bankrupt or filed a petition in voluntary bankruptcy or a petition
or answer seeking reorganization or an arrangement with creditors under the
federal bankruptcy law or any other similar law or statute of the United States
or any jurisdiction and no such petition has been filed against Seller or any of
its property or affiliates, if any; and (d) none of the foregoing are pending or
threatened.

7.1.10.  No Liens.  To Seller’s knowledge, other than the lien set forth in the
Loan Documents, there are no monetary liens encumbering the Property which
cannot be paid off on or prior to Closing.

7.1.11.  Loan Documents; No Debt Default.  The Loan Documents made available to
Buyer pursuant to Section 6.1 hereof are complete and accurate copies of all of
the documents evidencing the Debt. To Seller’s knowledge, Seller is not in
default under the Debt or any of the Loan Documents and no circumstance exists
that with the giving of notice or the passage of time would result in a default
under the Debt or any of the Loan Documents. Seller has not received any notice
from Lender of any default under the Debt or any of the Loan Documents.

7.1.12.  Due Diligence Documents.  The (i) operating statements of the Property
for the 2008 and 2009 fiscal years and the latest available for the 2010 fiscal
year, and (ii) the current rent roll for the Property, in the forms delivered to
Buyer as part of the Due Diligence Documents, are the operating statements and
rent roll utilized by Seller and/or ConAm in the ordinary course of the
management and operation of the Property.

7.2.  All references in this Section 7 or elsewhere in this Agreement and/or in
any other document or instrument executed by Seller in connection with or
pursuant to this Agreement, to “Seller’s knowledge” or “to the best of Seller’s
knowledge” and words of similar



--------------------------------------------------------------------------------

 

import shall refer solely to facts within the actual knowledge (without
independent investigation or inquiry) of Thomas A. Wentz, Jr., Senior Vice
President, and/or Donald Peterson, Vice President, and shall not be construed to
refer to the knowledge of any other employee, officer, director, shareholder or
agent of Seller or any affiliate of Seller, and shall in no event be deemed to
include imputed or constructive knowledge. Seller hereby represents and warrants
that Thomas A. Wentz, Jr. and Donald Peterson are the individuals associated
with Seller who are the most knowledgeable officers and employees of Seller
regarding the matters set forth in this Section 7.

7.3.        If Seller learns that any of said representations or warranties has
become inaccurate between the Contract Date and the Closing Date, then Seller
shall promptly notify Buyer in writing of such change. The Closing Date shall be
automatically extended for 10 days in order to allow Seller to cure such change.
If Seller cures such change, then this Agreement shall proceed to Closing in
accordance with the terms hereof. If Seller does not cure such change, then
Buyer may either (a) terminate this Agreement by written notice to Seller, in
which case the Earnest Money shall be returned to Buyer and the parties shall
have no further rights or obligations hereunder, except for those which
expressly survive such termination, or (b) waive such right to terminate and
proceed with the transaction pursuant to the remaining terms and conditions of
this Agreement. If Buyer elects option (b) in the preceding sentence, then the
representations and warranties shall be deemed to be automatically amended to
reflect said change. The representations, warranties and covenants contained in
this Section shall survive Closing.

7.4.        Seller shall have no liability to Buyer by reason of a breach or
default of any of Seller’s representations, unless Buyer shall have given to
Seller written notice (“Warranty Notice”) of such breach or default within 12
months of the Closing Date, and shall have given to Seller an opportunity to
cure any such breach or default within a reasonable period of time after Buyer’s
Warranty Notice. No claim for breach of any representation or warranty of Seller
shall be actionable or payable unless the valid claims for all such breaches
collectively aggregate more than $10,000.00, in which event the full amount of
such claims shall be actionable. In no event shall the aggregate liability of
Seller to Buyer by reason of a breach or default of one or more of Seller’s
representations, except for fraud or intentional misrepresentation by Seller,
exceed $1,000,000.00. Seller’s liability shall be limited to actual damages and
shall not include consequential damages. Any litigation with respect to any
representation must be commenced within 60 days from the date of the Warranty
Notice, and if not commenced within such time period, Buyer shall be deemed to
have waived its claims for such breach or default. Any proceeding or litigation
based upon a claim of fraud, misrepresentation or similar theory shall be
commenced by Buyer within 12 months of the Closing Date and, if appropriate
proceedings are not commenced within such time period, Buyer shall be deemed to
have waived any such claim.

Section 8.        Buyer’s Representations, Warranties and Covenants.  Buyer
represents and warrants that, as of the Contract Date and the Closing Date:

8.1.        Buyer is a validly formed legal entity under the laws of the state
of its formation, is in good standing in the state of its formation, is
qualified to do business and own property in the State of Texas, and is duly
authorized to do all things required of it under or in connection with this
Agreement. The parties executing this Agreement on behalf of Buyer are duly
authorized to so do, and, upon execution, this Agreement will be duly executed
by and binding upon Buyer; and

8.2.        Buyer is not subject to any involuntary proceeding for dissolution
or liquidation.



--------------------------------------------------------------------------------

 

8.3.        The execution, delivery and performance of the Agreement will not
violate any of Buyer’s organizational or governing documents or any contract,
agreement, commitment, order, judgment or decree which Buyer is a party to or by
which Buyer is bound.

8.4.        Buyer is not acquiring the Property with the assets of an employee
benefit plan as defined in Section 3 (3) of the Employee Retirement Income
Security Act of 1974.

8.5.        Anti-Terrorism Laws.  Neither Buyer, nor any of its affiliated
entities, is in violation of any of the Anti-Terrorism Laws, including the
Executive Order and the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law No. 107-56. Neither Buyer nor, to the knowledge of Buyer, any of its
affiliated entities, or their respective brokers or agents acting or benefiting
in any capacity in connection with the purchase of the Property, is any of the
following: (i) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (ii) a Person or
entity owned or controlled by, or acting for or on behalf of, any Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a Person or entity with which Buyer is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism
Laws; (iv) a Person or entity that commits, threatens, or conspires to commit or
supports “terrorism” as defined in the Executive Order; or (v) a Person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list. Neither Buyer nor, to the
knowledge of Buyer, any of its brokers or other agents acting in any capacity in
connection with the purchase of the Property: (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person as described above; (y) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order; or (z) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any of
the Anti-Terrorism Laws.

Section 9.        Conditions to Closing.

9.1        Buyer’s Conditions.  Buyer’s obligation to purchase the Property and
proceed to Closing under this Agreement are subject to the following conditions
precedent being satisfied or waived by Buyer as of the Closing Deadline as such
may have been extended pursuant to Section 10.1:

 

  (a) Buyer shall have received the Lender’s Consent;

 

  (b) All representations and warranties by Seller in this Agreement shall be
true and correct in all material respects as of the Closing Date; and

 

  (c) Seller shall have duly performed all material covenants and agreements to
be performed by Seller under this Agreement, including, without limitation, the
timely delivery of all documents and instruments as required by Section 10.4
hereof.

Upon the failure of any of the conditions precedent set forth in this
Section 9.1 without waiver of such conditions by Buyer, this Agreement shall
terminate, all rights and obligations of each party hereunder, other than as
expressly set forth herein, shall terminate, and the Earnest Money Deposit shall
be returned to Buyer. If a condition under Section 9.1 (b) or (c) has not been



--------------------------------------------------------------------------------

 

satisfied or performed by Seller as required by this Agreement, failure to
perform or satisfy such condition shall constitute a default by Seller, and
Buyer shall have the rights set forth in Section 12.2 of this Agreement.

9.2        Seller’s Conditions.  Seller’s obligation to sell the Property and
proceed to Closing under this Agreement are subject to the following conditions
precedent being satisfied or waived by Seller as of the Closing Deadline as such
may have been extended pursuant to Section 10.1:

 

  (a) Buyer shall have received the Lender’s Consent;

 

  (b) All representations and warranties by Buyer in this Agreement shall be
true and correct in all material respects as of the Closing Date; and

 

  (c) Buyer shall have duly performed all material covenants and agreements to
be performed by Buyer under this Agreement, including, without limitation, the
timely delivery of all documents and instruments as required by Section 10.5
hereof.

Upon the failure of any of the conditions precedent set forth in this
Section 9.2 without waiver of such conditions by Seller, this Agreement shall
terminate, all rights and obligations of each party hereunder, other than as
expressly set forth herein, shall terminate, and the Earnest Money Deposit shall
be returned to Buyer. Notwithstanding the foregoing, if Buyer is legally
obligated to close the transaction contemplated herein and Buyer defaults on
such obligation, Seller shall have the rights set forth in Section 12.1 of this
Agreement.

Section 10. Closing.

10.1        Time and Place.  Provided that all of the conditions set forth in
this Agreement are theretofore fully satisfied or performed, the Closing shall
be held on a mutually acceptable date (the “Closing” or “Closing Date”) that is
the earlier of (a) 10 business days after receipt of the Lender’s Consent or
(b) the date which is 60 days after the Inspection Date (such earlier date being
the “Closing Deadline”). Notwithstanding the foregoing, the Closing Deadline
shall be automatically extended for 30 days upon Seller’s receipt of a written
request for extension from Buyer, provided that Buyer simultaneously increases
the amount of the Earnest Money by delivery to Closing Agent of additional funds
in the amount of $150,000. If Closing does not occur on or before the Closing
Deadline, for any reason other than Seller’s material default under this
Agreement, then Seller in its sole discretion may at any time thereafter
terminate this Agreement by delivering written notice to Buyer, and in such
event the Earnest Money shall be returned to Buyer and the rights and
obligations of the parties hereunder shall terminate except as expressly
provided to survive termination as set forth herein. Closing shall occur through
a mail escrow style closing with the Closing Agent.

10.2        Buyer’s Costs.  Buyer shall pay:

 

  (a) One-half of all escrow and closing agent charges.

 

  (b) The premiums for extended coverage to the Title Policy, and for the cost
of any endorsements requested by Buyer (other than curative endorsements that
Seller may be obligated to provide pursuant to Section 5 above).



--------------------------------------------------------------------------------

 

  (c) All recording and filing charges in connection with the Deed.

 

  (d) The cost of the Survey.

 

  (e) All costs of Buyer’s due diligence.

 

  (f) Its own attorneys.

 

  (g) Any assumption, prepayment or similar fee resulting from Buyer’s
assumption of the Debt.

10.3      Seller’s Costs.  The Seller shall pay:

 

  (a) One-half of all escrow and closing agent charges.

 

  (b) The cost of the Title Commitment, and the premium for the basic Title
Policy.

 

  (c) The cost of preparation and recording of all documents (other than the
Deed) necessary to place record title in the condition warranted by Seller in
this Agreement.

 

  (d) Any form of deed tax or personal property tax imposed by any state or
federal entity by virtue of the sale of the Property, or recording of the Deed,
to Buyer.

 

  (e) Its own attorneys.

10.4      Seller’s Closing Deliveries.  Seller shall obtain and deliver to Buyer
at the Closing the following documents (all of which shall be duly executed and,
if required for recording, acknowledged, which documents Buyer agrees to execute
and acknowledge where required):

 

  (a) The Deed, conveying to Buyer all of Seller’s right, title and interest in
and to the Property, subject only to encumbrances and title exceptions approved
by Buyer.

 

  (b) A Bill of Sale in the form attached as Exhibit 10.4(b) hereto.

 

  (c) A General Assignment and Assumption Agreement in the form attached as
Exhibit 10.4(c) hereto.

 

  (d) A Non-Foreign Certificate in the form attached as Exhibit 10.4(d) hereto.

 

  (e) Such documents as may be reasonably required by Lender to be executed by
Seller as a condition to Buyer’s assumption of the Debt.

 

  (f) Such further documents as Buyer or the Title Company may reasonably
request to carry out the provisions of this Agreement.



--------------------------------------------------------------------------------

 

10.5      Buyer’s Closing Deliveries.  Buyer shall deliver to Seller at Closing:

 

  (a) The Consideration, as prorated and allocated pursuant to this Agreement.

 

  (b) Such documents as may be reasonably required by Lender to be executed by
Buyer as a condition to Buyer’s assumption of the Debt each in form approved by
Buyer in its sole but reasonable discretion.

 

  (c) Such further documents as Seller or the Title Company may reasonably
request to carry out the provisions of this Agreement each in form approved by
Buyer in its sole but reasonable discretion.

10.6        Rent Ready Units.  At Closing, Buyer shall receive a credit to the
Consideration in an amount equal to $750.00 for each unit that was vacant more
than 5 days prior to the Closing Date, and that is not in “Rent Ready Condition”
as of the Closing Date. “Rent Ready Condition” shall mean the condition in which
vacated apartments units are made at the Property in accordance with Seller’s
standard practice.

Section 11.        Operations Pending Closing.  Seller hereby covenants and
agrees that after the Contract Date, until the earlier of the Closing Date the
earlier termination of this Agreement:

 

  (a) Seller shall continue to maintain the Property in accordance with its
customary business practices.

 

  (b) Seller shall continue to fulfill all of its obligations under the Leases.

 

  (c) Seller shall continue to otherwise manage and operate the Property in
accordance with its customary business practices.

 

  (d) Seller shall not, without the written consent of Buyer (which consent
shall not be unreasonably withheld or delayed), enter into any new Lease (or
renew any existing Lease) for a term exceeding 1 year or enter into any Lease in
a form other than the standard lease form delivered to Buyer pursuant to
Section 6.1.

 

  (e) Seller shall not sell, mortgage, pledge, hypothecate or otherwise transfer
or dispose of all or any part of the Property or incur any liabilities other
than in the ordinary course of operating and managing the Property, except for
such liabilities as will be discharged on or before Closing. After the Contract
Date, Seller shall not, without the written consent of Buyer (which consent
shall not be unreasonably withheld or delayed), enter into any new Service
Contracts unless such new Service Contract is on market-rate or better terms and
can be terminated upon no more than 30 day’s notice without penalty.

Notwithstanding Seller’s obligation set forth in Section 11(a), Seller has no
obligation to make any repairs or replacements to the Property if the cumulative
cost of all reasonably necessary repairs or replacements is reasonably estimated
by Seller to exceed $50,000. If Seller declines to make any reasonably necessary
repairs or replacements because the estimated cumulative cost of all repairs and
replacements would exceed $50,000, then Buyer may terminate this Agreement prior
to Closing on written notice to Seller, and, in such event, this Agreement shall



--------------------------------------------------------------------------------

terminate, the Earnest Money shall be returned to Buyer, and neither party shall
have any further obligation hereunder except as to covenants which are to
survive termination. Seller’s obligation set forth in Section 11(a) shall expire
upon Closing; if this transaction closes, then Seller’s obligation to maintain
the Property shall be deemed to have been satisfied or waived.

Section 12.    Default and Remedies.

12.1    Seller’s Default.  Should Seller breach any of Seller’s covenants,
representations, or warranties contained in this Agreement, Buyer may, upon 20
days written notice to Seller, and provided such breach or failure is not cured
within such 20-day period:

 

  (a) terminate this Agreement, without further liability on Buyer’s part and,
in such event, Buyer shall be entitled to a return of the Earnest Money and
shall have no further liability hereunder; and/or

 

  (b) enforce specific performance of this Agreement, provided such action is
commenced within 120 days after the date of Buyer’s written notice to Seller
pursuant to this Section.

12.2    Buyer’s Default.  In the event Buyer defaults in its obligations to
close the purchase of the Property, then (i) Seller shall receive the Earnest
Money as fixed and liquidated damages, this Agreement shall terminate, and
neither party shall have any further liability hereunder, except for those
liabilities which expressly survive the termination of this Agreement and
(ii) Buyer shall immediately direct the Title Company to pay the Earnest Money
to Seller. Seller shall have no other remedy for any pre-Closing default by
Buyer, including any right to damages. BUYER AND SELLER ACKNOWLEDGE AND AGREE
THAT: (1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF AND BEARS
A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND
THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF BUYER UNDER THIS
AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A
RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF BUYER UNDER
THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
(3) BUYER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE
EARNEST MONEY IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF BUYER UNDER
THIS AGREEMENT; AND (4) THE AMOUNT OF THE EARNEST MONEY SHALL BE AND DOES
CONSTITUTE VALID LIQUIDATED DAMAGES. All of the foregoing shall be without
limitation upon the rights and remedies of Seller hereunder, at law or in
equity, in the event of a default by Buyer pursuant to Sections 6.2, 6.5, 8,
12.3, or 17.3, or pursuant to any covenant, agreement, indemnity, representation
or warranty of Buyer set forth in this Agreement that expressly survives the
Closing or the termination of this Agreement.

12.3    Attorney’s Fees to Prevailing Party.  In the event of any litigation
between the parties hereto under any of the provisions of this Agreement, the
non-prevailing party to such litigation agrees to pay to the prevailing party
all costs and expenses, including reasonable attorneys fees, incurred by the
prevailing party in such litigation. The parties agree that the court presiding
over the litigation shall determine whether a party is a “prevailing party,” and
shall determine the reasonable amount of attorney’s fees and costs recoverable.
The parties agree that the amount of attorney’s fees and costs which may be
awarded must bear a



--------------------------------------------------------------------------------

reasonable relationship to, and must be limited by the court to a reasonable
amount in view of, the amount recovered by the prevailing party in such matter.

Section 13.    Condemnation.  If, between the Contract Date and the Closing
Date, any condemnation or eminent domain proceedings are initiated or threatened
that might result in the taking of any part of the Improvements or the Land or
access to the Land from adjacent roadways, then Buyer at its sole discretion may
elect to terminate this Agreement without cost, obligation, or liability on the
part of Buyer, in which event this Agreement shall terminate all rights and
obligations of the parties hereunder shall cease and the Earnest Money shall be
returned to Buyer. If this Agreement is not terminated, then Seller shall assign
to Buyer all of Seller’s right, title, and interest in and to any award
pertaining to the Property made in connection with such condemnation or eminent
domain proceedings. Buyer shall notify Seller within 15 days after its receipt
of written notice from Seller of such condemnation or eminent domain proceeding,
whether it elects to exercise its right to terminate. If Buyer fails to notify
Seller of its election within said 15-day period, such failure shall constitute
an election to terminate this Agreement as aforesaid. The Closing Date shall be
adjusted, if necessary, to allow for such election.

Section 14.    Damage or Destruction.  Seller shall bear all risk of loss to the
Property until the Closing Date. If, between the Contract Date and the Closing
Date, all or any portion of the Property is damaged or destroyed by fire or
other casualty and the cost to repair and restore the Property is more than
$50,000.00, then Buyer at its sole discretion may elect to terminate this
Agreement without cost, obligation, or liability on Buyer’s part, in which event
all rights and obligations of the parties hereunder shall cease and the Earnest
Money will be returned to Buyer. If either this Agreement is not terminable in
accordance with the foregoing, or is terminable but is not terminated, then
Seller shall, upon Closing, assign to Buyer all of Seller’ right, title, and
interest in and to any insurance proceeds, including without limitation any rent
loss insurance proceeds (except for proceeds for rent losses prior to Closing),
payable as a result of such damage or destruction, plus Seller shall pay to
Buyer the amount of any deductible losses under such insurance policies and at
Closing shall have no further repair or restoration obligations. Seller shall
fully advise Buyer regarding the insurance policies covering such damage or
destruction and the probable amount of any insurance proceeds payable as a
result of such damage or destruction. Buyer shall notify Seller within 15 days
after receipt of written notice from Seller of such damage or destruction of its
election. If Buyer fails to notify Seller of its election within said 15-day
period, such failure shall constitute an election to terminate this Agreement as
aforesaid. The Closing Date shall be adjusted, if necessary, to allow for such
election.

Section 15.    Notices.  Wherever any notice or other communication is required
or permitted hereunder, such notice or other communication shall be in writing
and shall be delivered by hand, by nationally-recognized overnight express
delivery service, by U.S. registered or certified mail (return receipt
requested, postage prepaid), or by electronic “fax” transfer (conditioned on
prompt telephone confirmation of transmission, with copy to follow by regular
mail) to the addresses set out below or at such other addresses as are specified
by written notice delivered in accordance herewith:

 

BUYER:     

KBS Realty Advisors, LLC

c/o Legacy Partners Residential Development, Inc.

Attn: Senior Managing Director

13155 Noel Road, Suite 825

Dallas, TX 75240



--------------------------------------------------------------------------------

 

    

Telephone: (972) 728-7212

Fax: (972) 728-7213

With a copy to:     

Schultz & Wright, LLP

Attn: Anne Keeler Wright

545 Middlefield Road, Suite 160

Menlo Park, CA 94025

Telephone: (650) 462-0900

Fax: (650) 462-0998

SELLER:     

Dakota Hill Properties, a Texas Limited Partnership

c/o IRET Properties, a North Dakota Limited Partnership

Attn: General Counsel

3015 16th Street SW Suite 100

P.O. Box 1988

Minot, ND 58702-1988

Telephone: (701) 837-4738

Fax: (701) 838-7785

CLOSING AGENT:     

Stewart Title of Colorado, Inc.

Attn: Carma Weymouth & Brianna Hern

50 South Steele Street, Suite 600

Denver, CO 80209

Telephone: (303) 331-0333

Fax: (303) 331-9867

Such notices shall be deemed received (a) as of the date of delivery, if
delivered by hand by 4:00 p.m. Central on a business day, (b) as of the next
business day, if tendered to an overnight express delivery service by the
applicable deadline for overnight service, (c) as of the fifth business days
after mailing, if sent by regular mail, or (d) as of the date of fax
transmission, if properly transmitted by fax prior to 4:00 p.m. Central (if
transmitted after said time, any such fax transmission shall be deemed received
as of the next business day).

Section 16.    Condition of Property.

16.1.    No Warranties.  THE ENTIRE AGREEMENT BETWEEN THE SELLER AND BUYER WITH
RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY SET FORTH IN THIS
AGREEMENT. THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS, UNDERSTANDINGS,
PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER WRITTEN OR ORAL
AND WHETHER MADE BY SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL
OF SELLER OR ANY OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH IN THIS
AGREEMENT. WITHOUT IN ANY MANNER LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES HAVE FULLY INSPECTED THE PROPERTY
OR WILL BE PROVIDED WITH AN ADEQUATE OPPORTUNITY TO DO SO, ARE OR WILL BE FULLY
FAMILIAR WITH THE FINANCIAL AND PHYSICAL (INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL) CONDITION THEREOF, AND THAT THE PROPERTY HAS BEEN PURCHASED BY
BUYER IN AN “AS IS” AND “WHERE IS” CONDITION AND WITH ALL EXISTING DEFECTS
(PATENT AND LATENT) AS A RESULT OF SUCH INSPECTIONS AND INVESTIGATIONS AND NOT
IN RELIANCE ON ANY AGREEMENT, UNDERSTANDING, CONDITION, WARRANTY (INCLUDING,
WITHOUT



--------------------------------------------------------------------------------

LIMITATION, WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE) OR REPRESENTATION MADE BY SELLER OR ANY AGENT, EMPLOYEE,
MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY OTHER PARTY (EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT) AS TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL) CONDITION OF THE PROPERTY OR THE AREAS SURROUNDING
THE PROPERTY, OR AS TO ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION
AS TO ANY PERMITTED USE THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE
THEREOF WITH FEDERAL, STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN
CONNECTION THEREWITH, OR AS TO ANY OTHER MATTER IN CONNECTION THEREWITH. BUYER
ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
SELLER, NOR ANY AGENT, MEMBER, OFFICER, EMPLOYEE OR PRINCIPAL OF SELLER NOR ANY
OTHER PARTY ACTING ON BEHALF OF SELLER HAS MADE OR SHALL BE DEEMED TO HAVE MADE
ANY SUCH AGREEMENT, CONDITION, REPRESENTATION OR WARRANTY EITHER EXPRESSED OR
IMPLIED. THIS PARAGRAPH SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, AND
SHALL BE DEEMED INCORPORATED BY REFERENCE AND MADE A PART OF ALL DOCUMENTS
DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE SALE OF THE PROPERTY.

16.2.    Change of Conditions.  If Buyer does not terminate this Agreement
pursuant to Section 11 above, and if this transaction closes, then Buyer shall
accept the Property at Closing in the condition the Property is in at Closing,
and as such condition may have changed since the Contract Date by reason of wear
and tear and natural deterioration and, subject to Sections 13 and 14 hereof,
condemnation or damage by fire or other casualty.

16.3.  Condition of Delivery.  Seller has no obligation to deliver the Property
in a “broom clean” condition, and at Closing Seller may leave in the Property
all items of personal property and equipment, partitions and debris as are now
presently therein and as would accumulate in the normal course of operating and
maintaining the Property.

16.4.  Release.  WITHOUT LIMITING THE PROVISIONS OF SECTION 16.1 ABOVE AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER, FOR
ITSELF AND ITS AGENTS, AFFILIATES, AND ASSIGNS, HEREBY RELEASES, ACQUITS AND
FOREVER DISCHARGES SELLER AND (AS THE CASE MAY BE) SELLER’S OFFICERS, DIRECTORS,
MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS, AGENTS AND
AFFILIATES FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS WHETHER THE SUIT IS INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN,
LIQUIDATED OR CONTINGENT (HEREINAFTER COLLECTIVELY CALLED THE “CLAIMS”), WHICH
BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING FROM OR RELATING TO (i) ANY DEFECTS
(PATENT OR LATENT), ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF THE
PROPERTY WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE OR OTHERWISE, OR (ii) ANY
OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL AND OTHER
PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE SAME ARE A RESULT OF
NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY
CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER THE ENVIRONMENTAL LAWS
(AS DEFINED IN SECTION 1), WHETHER ARISING BASED ON EVENTS THAT OCCURRED BEFORE,
DURING, OR AFTER SELLER’S PERIOD OF



--------------------------------------------------------------------------------

OWNERSHIP OF THE PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION,
CONTRIBUTION OR OTHERWISE. THE RELEASE SET FORTH IN THIS SECTION SPECIFICALLY
INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER THE ENVIRONMENTAL LAWS (AS
DEFINED IN SECTION 1) OR UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
ANY OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS,
RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS,
REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT. BUYER
ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
BUYER’S SELECTION AND BUYER IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND
AFTER CONSULTATION WITH BUYER’S COUNSEL. THE RELEASE SET FORTH HEREIN DOES NOT
APPLY TO FRAUD, A BREACH BY SELLER OF THIS AGREEMENT OR THE REPRESENTATIONS OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY AGREEMENT, INDEMNITY OR
WARRANTY EXPRESSLY MADE BY SELLER IN ANY DOCUMENT DELIVERED BY SELLER AT
CLOSING. BUYER ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS SECTION 16.4
AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS OF THIS
SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY OR APPARENTLY TO THE CONTRARY IN THIS SECTION 16.4, BUYER IS NOT
RELEASING SELLER WITH RESPECT TO ANY LIABILITIES TO ANY PERSON OR ENTITY OTHER
THAN BUYER OR ANY OF ITS AFFILIATES FOR PERSONAL INJURY OR DAMAGE TO PROPERTY TO
THE EXTENT THE EVENT OR OCCURRENCE GIVING RISE TO SUCH LIABILITY HAPPENED PRIOR
TO THE CLOSING DATE.

16.5.    Effect of Disclaimers.  Buyer acknowledges and agrees that the
Consideration has been negotiated to take into account that the Property is
being sold subject to the provisions of this Section 16 and that Seller would
have charged a higher purchase price if the provisions in this Section 16 were
not agreed upon by Buyer.

Section 17.    Miscellaneous.

17.1.    Governing Law; Headings; Rules of Construction.  This Agreement shall
be governed by and construed in accordance with the internal laws of the State
in which the Land is located, without reference to the conflicts of laws or
choice of law provisions thereof. The titles of sections and subsections herein
have been inserted as a matter of convenience of reference only and shall not
control or affect the meaning or construction of any of the terms or provisions
herein. All references herein to the singular shall include the plural, and vice
versa. The parties agree that this Agreement is the result of negotiation by the
parties, each of whom was represented by counsel, and thus, this Agreement shall
not be construed against the maker thereof.

17.2.    Assignment.  Neither Buyer nor Seller shall assign any of their rights
and obligations hereunder without the prior written consent of the other.
Notwithstanding anything herein to the contrary, upon advance written notice to
Seller and the Closing Agent, but without the prior written consent of Seller,
Buyer may assign its rights and obligations hereunder to an Affiliate (as
defined below). For purposes of this Section 17.2, “Affiliate” shall mean
(a) any entity which controls, is controlled by or is under common management
control with Buyer and/or (b) an entity for which Buyer acts as an advisor. Any
assignment in contravention of this provision shall be void. No assignment,
including an assignment to an Affiliate, shall release the Buyer herein named
from any obligation or liability accruing under this Agreement prior to Closing;
provided, however, that any permitted assignment of this Agreement by the Buyer



--------------------------------------------------------------------------------

herein named shall release the Buyer herein named from any obligation or
liability accruing from and after Closing. Any assignee shall be deemed to have
made any and all representations, warranties, acknowledgements, and releases
made by Buyer hereunder, and shall be subject to all obligations of the Buyer
hereunder as if the assignee were the original signatory hereto.

17.3.    Brokers.  Buyer and Seller each warrant and represent to the other that
such representing and warranting party has not employed or made any commitment
to a broker or agent (including without limitation any real estate or securities
broker, agent, dealer, or salesperson) in connection with the transaction
contemplated hereby, except for Seller’s Broker. Seller shall be responsible for
the payment of any resulting fee or expenses relating to the Seller’s Broker.
Each party agrees to indemnify and hold the other harmless from any loss or cost
suffered or incurred by it as a result of the indemnifying parties’
representation herein being untrue.

17.4.    No Waiver.  Neither the failure of either party to exercise any power
given such party hereunder or to insist upon strict compliance by the other
party with its obligations hereunder, nor any custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of either party’s
right to demand exact compliance with the terms hereof, except the Closing of
this Agreement shall constitute waiver of all conditions to Closing except to
the extent otherwise agreed in writing at Closing.

17.5.    Entire Agreement.  This Agreement contains the entire agreement of the
parties hereto with respect to the Property, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein or incorporated herein by reference shall be of any force or
effect.

17.6.    Binding Effect.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

17.7.    Amendments.  No amendment to this Agreement shall be binding on any of
the parties hereof unless such amendment is in writing and is executed by the
party against whom enforcement of such amendment is sought.

17.8.    Possession.  Possession of the Property shall be given by Seller to
Buyer at Closing.

17.9.    Date for Performance.  If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday in the State of Texas,
then such time period shall be automatically extended through the close of
business on the next regular business day.

17.10.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.

17.11.    Time of the Essence.  Time shall be of the essence of this Agreement
and each and every term and condition hereof.



--------------------------------------------------------------------------------

 

17.12.    Severability.  This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations, and is intended, and shall for all purposes
be deemed to be, a single, integrated document setting forth all of the
agreements and understandings of the parties hereto, and superseding all prior
negotiations, understandings and agreements of such parties. If any term or
provision of this Agreement or the application thereof to any person or
circumstance shall for any reason and to any extent be held to be invalid or
unenforceable, then such term or provision shall be ignored, and to the maximum
extent possible, this Agreement shall continue in full force and effect, but
without giving effect to such term or provision.

17.13.    Survival.  Except as otherwise expressly provided herein, neither this
Agreement nor any provision contained herein shall be cancelled or merged with
any deed or other instrument on, as of, at or by reason of the Closing, and the
covenants and obligations of the parties shall survive the Closing.

17.14.    Further Assurances.  After the Closing, Buyer and Seller shall
execute, acknowledge, and deliver (or cause to be executed, acknowledged, and
delivered) such instruments and take such other actions as may be reasonably
necessary or advisable to carry out their respective obligations under this
Agreement and under any exhibit, document, certificate, or other instrument
delivered pursuant thereto.

17.15.    1031 Exchange.  Buyer agrees to reasonably cooperate with Seller for
the purpose of a possible tax deferred exchange by Seller pursuant to Internal
Revenue Code Section 1031. Buyer shall not incur any additional liability or
financial obligation as a consequence of Seller’s possible exchange, and Seller
agrees to hold Buyer harmless from any liability that may arise from Buyer’s
participation therein.

17.16.    Exhibits.  Attached hereto and forming an integral part of this
Agreement are multiple exhibits, all of which are hereby incorporated into this
Agreement as fully as if the contents thereof were set out in full herein at
each point of reference thereto.

17.17.    Termination of Employees.  Effective as of the Closing Date, Seller
shall cause ConAm to terminate all employees who work at the Property. Buyer
shall have no responsibility for the payment of all salaries, bonuses, other
compensation and accrued benefits due to such employees, or any employment taxes
or other similar amounts due in respect of such employees. In the event any
employee leases or occupies any unit in the Property free or at a below market
rental, such employee’s lease, at Seller’s option, either shall be (i) modified
to a market rental at Closing (with the term of any such modified lease to be on
a month-to-month basis), or (ii) terminated effective as of the Closing Date,
and if terminated Seller shall cause such unit to be vacated by the Closing
Date.

17.18.  Website Content Modification.  As of Closing, Seller and ConAm shall
delete from any website that Seller or ConAm manages or maintains that
references the Property (collectively “Seller’s Websites”) all references to the
Property and all pages exclusively dedicated to the Property. Furthermore, as of
Closing, Seller and ConAm shall remove from Seller’s Websites all links,
reciprocal or otherwise, to the Property Website. After Closing, Buyer shall
remove all references to, or logos of, both Seller and ConAm from the Property
Website.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

SELLER:

DAKOTA HILL PROPERTIES, A TEXAS LIMITED PARTNERSHIP

By: Dakota — IRET, Inc., a Texas corporation, its general partner

By:  /s/ Timothy P. Mihalick

Print Name:  Timothy P. Mihalick

Print Title:  Vice President

By:  /s/ Diane K. Bryant

Print Name:  Diane K. Bryant Print

Title:  Vice President

BUYER:

KBS REALTY ADVISORS, LLC, a Delaware limited liability company

By:  /s/ Charles Schreiber

Print Name:  Charles Schreiber

Print Title:  Chief Executive Officer